Citation Nr: 1025038	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for head noise (claimed as 
tinnitus).

4.  Entitlement to service connection for prostate cancer 
secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

R. POULSON, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which denied 
service connection for bilateral hearing loss, tinnitus, and 
prostate cancer "possibly associated with asbestos exposure."  

The hearing loss issue has been recharacterized to better reflect 
the Veteran's claims and the medical evidence.

The Veteran did not request a hearing on this matter.

At the beginning of the appeal the Veteran was represented by the 
American Veterans (AMVETS).  In April 2010, AMVETS withdrew its 
representation of the Veteran.  The Veteran has not appointed 
another representative.  

The Veteran filed an application for nonservice-connected 
pension in September 2007.  In addition, the record raises 
a claim for service connection for asthma.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these claims, and they are referred to 
the AOJ for appropriate action.  

The issue of service connection for head noise (claimed as 
tinnitus) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss disability 
for VA purposes. 

2.  Left ear hearing loss was not diagnosed until many years 
after service; and the preponderance of the evidence shows no 
relationship between the Veteran's left ear hearing loss and 
service.  

3.  Service records do not show that the Veteran was exposed to 
asbestos during his military service.  

4.  The Veteran's prostate cancer is not shown to be causally 
related to alleged  asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing 
loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).

2.  The criteria for service connection for a left ear hearing 
loss disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.        §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for prostate cancer are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.   38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.   Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in November 2007.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio  v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The letter also asked the Veteran to answer a series 
of questions regarding asbestos exposure, including where, when 
and how he was exposed and the names of other service personnel 
present at the time of exposure.  The Veteran did not respond.

August 2008 and February 2010 letters provided the Veteran with 
notification of the laws regarding degrees of disability and 
effective dates.  The claims were subsequently readjudicated in a 
February 2010 supplemental statement of the case.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.   
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial,  normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d  1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran two 
audiological examinations.  The examination reports show that a 
right ear hearing loss disability as defined by VA regulations 
does not exist for the Veteran, as discussed below.  Thus, no 
further development with respect to this claim would be helpful.  
No VA prostate examination has been provided; there is no 
reasonable possibility, however slight, that a nexus to service 
could be found.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Analysis

Hearing Loss

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of  
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A  veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he suffered hearing loss as a result of 
his in-service exposure to loud construction equipment and the 
demolition of various structures associated with his engineering 
duties.

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Service treatment records (STRs) reflect that, at the Veteran's 
enlistment examination in January 1954, he was given a whispered 
voice test and passed with 15/15.   His January 1957 separation 
examination shows that the Veteran passed a whispered and spoken 
voice test with 15/15.

A September 1999 VA treatment record shows that the Veteran's 
hearing was within normal limits "except patient does not hear 
rubbing fingers beyond 18 inches both ears."

A September 2007 VA treatment record shows that the Veteran 
wondered if he had a hearing loss because people told him he 
talked too loudly.  He reported in-service exposure to loud 
noises such as jack hammers due to his work in engineering 
demolition.  He also reported occasional post-service exposure to 
loud machinery in his career as a strategic planner/engineer.  
The audiograms are not included.  The clinician diagnosed hearing 
within normal limits from 250-3000 Hz bilaterally, with mild to 
moderate sensorineural hearing loss from 4000-8000 Hz 
bilaterally.  

A November 2007 VA examination report shows that the Veteran 
indicated that he was exposed to acoustic trauma while working as 
an engineering technician in the service.  He denied noise 
exposure in his business consulting job.  Upon examination, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
25
LEFT
10
0
10
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right  ear and 96 percent in the left.  The 
diagnosis was bilateral hearing within normal limits for 
adjudication purposes.  The examiner noted that the Veteran's 
hearing was within normal limits at the time of discharge.

A May 2008 VA treatment record shows that the Veteran "ha[d] 
some hearing problems . . . a history of noise exposure, service 
connected."  A December 2008 VA treatment record shows that the 
Veteran was evaluated for decreased hearing sensitivity.  He 
reported in-service noise exposure.  An audiogram revealed a 
speech reception threshold of 20 dB on the right, 15 dB on the 
left, and 100 percent discrimination scores bilaterally.  The 
clinician determined that the findings were "consistent with 
that of noise exposure, probably service connected."  The 
clinician further determined that the Veteran was a borderline 
candidate for hearing aids.

A February 2010 VA examination shows that the Veteran was 
examined by the same clinician who had examined him in November 
2007.  Upon examination, pure tone thresholds, in decibels, were 
as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
10
15
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right  ear and 96 percent in the left.  The 
diagnosis was hearing within normal limits through 3000 Hz with 
mild sloping to moderately-severe high frequency sensorineural 
hearing loss at 4000-8000 Hz bilaterally.  The examiner noted 
that right ear hearing levels were considered to be within normal 
limits for adjudication purposes.  The clinician again noted that 
the Veteran's hearing was within normal limits at the time of 
discharge.  He also noted that "medical records since military 
service are silent for veteran having sought evaluation or 
treatment for the claimed conditions until his initial evaluation 
here in 2007, some 50 years after military discharge."  Finally, 
the examiner noted that medical literature establishes that there 
is no evidence for the existence of delayed-onset hearing loss.  
Accordingly, the examiner opined that the Veteran's left ear 
hearing loss "is NOT the result of incidents of his service."  
(Emphasis in original).

Although the Veteran complains of exposure to acoustic trauma in 
service and current problems hearing, a right ear hearing loss 
disability as defined by VA regulations is not shown on either 
the November 2007 or February 2010 audiograms.  Service 
connection cannot be granted if there is no present disability.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The medical evidence is against the Veteran's claim for left ear 
hearing loss.  The February 2010 VA audiological examination is 
probative on the question of medical nexus.  The examiner 
reviewed the Veteran's claim file as part of the examination, 
including STRs and VA treatment records.  The examiner offered a 
rationale for the opinion that the current left ear hearing loss 
is not related to service, noting that the Veteran did not have 
onset of hearing loss until 2007, half a century following 
discharge.  He explained that this delayed onset hearing loss was 
not supported by the medical literature.  In contrast, the 
December 2008 opinion expressed in a treatment record that the 
Veteran's hearing test results were consistent with that of noise 
exposure and were "probably service connected" is not supported 
by the evidence of record or a rationale.  A medical opinion 
based on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, this opinion is not probative.

The first diagnosis of hearing loss was not until 2007, which is 
50 years after service.   Thus, service connection for left 
hearing loss, as an organic disease of the nervous system, is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.   
Additionally, there is no medical evidence of continuity of 
symptomatology of the left ear hearing loss from service or 
during the 50 years before the hearing loss disability was shown, 
nor has the Veteran alleged continuity.  See Savage v. Gober, 10 
Vet. App. 488 (1997).   

The Veteran genuinely believes that he has bilateral hearing loss 
as a result of service.   However, as a layperson, lacking in 
medical training and expertise, views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the audiological test 
evaluations of record, none of which show a right ear hearing 
loss disability for VA purposes, and the detailed opinion 
provided by the February 2010 VA examiner, who discussed the 
noise exposure in service and the period of time between left ear 
hearing loss and service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

Prostate Cancer

The STRs reveal no treatment of or complaint for any condition of 
the prostate.  The January 1957 discharge examination shows that 
the genitourinary system was normal.  VA treatment records 
confirm a diagnosis of prostate cancer in December 2004.  The 
Veteran completed radiation treatment in April 2005.  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  VA has, however, issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  (This has now been 
reclassified in a revision to the Manual at M21- 1MR, Part IV, 
Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive 
list of asbestos-related diseases/abnormalities: asbestosis, 
interstitial pulmonary fibrosis, tumors, effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, bronchial cancer, cancer of the larynx, cancer of the 
pharynx, cancer of the urogenital system (except the prostate), 
and cancers of the gastrointestinal tract.  M21-1 MR, part VI, 
Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure: 
mining, milling, work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, and manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, and military 
equipment.  M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 
9 (f).

The Veteran contends that he was exposed to asbestos while 
working on the demolition of building structures at Camp LeJeune.  
Specfically, he claims that he was exposed to material containing 
asbestos, to include drywall, insulation and  piping.  The 
Veteran's records do not indicate that he was exposed to 
asbestos, nor does his military occupational specialty (motor 
vehicle operator) indicate that he had an occupation that had a 
higher incidence of asbestos exposure.  Prostate cancer is not 
included in the list of asbestos-related diseases.  

Even if the Board were to assumethat the Veteran was, in fact, 
exposed to asbestos during his period of service, prostate cancer 
is not included in the list of asbestos-related diseases and 
there is no evidence of record linking his prostate cancer to his 
claimed in-service asbestos exposure.  Medical-nexus evidence is 
required in claims for asbestos-related disease related to 
alleged asbestos exposure in service.  See VAOGCPPREC 04-00.

The preponderance of the evidence is against the service 
connection claims; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.    


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to service connection for prostate cancer secondary 
to asbestos exposure is denied.




REMAND

The Veteran is seeking service connection for tinnitus due to in-
service exposure to loud construction equipment and the 
demolition of various structures.  His DD-Form 214 shows his 
primary occupational specialty was motor vehicle operator.  

A September 2007 VA treatment record shows that the Veteran 
denied tinnitus, but instead described bilateral head noise that 
occurred 1-2 times per week, sounded like loud bells, and lasted 
less than one minute.  The Veteran reported in-service exposure 
to loud noises such as jack hammers due to his work in 
engineering demolition.  He also reported occasional post-service 
exposure to loud machinery in his career as a strategic 
planner/engineer.  

A November 2007 VA examination report shows that the Veteran 
indicated that he was exposed to acoustic trauma while working as 
an engineering technician in the service.  He denied noise 
exposure in his business consulting job.  The clinician noted 
that the Veteran denied tinnitus, but instead described an 
infrequent (approximately 3 timer per month) short duration 
(approximately one minute) "little ring" in the ears.  The 
clinician noted that this description was that of normal "head 
noise," which is a common condition and "does not represent 
true tinnitus."  

In a correspondence dated January 2008, the Veteran stated "I 
have a constant ringing in my ears - I told the examiner this and 
that it gets louder sometimes."

A May 2008 VA treatment record shows that the Veteran "ha[d] 
some hearing problems and some tinnitus, a history of noise 
exposure, service connected."  A December 2008 VA treatment 
record shows that the Veteran was evaluated for decreased hearing 
sensitivity and "increasing tinnitus over the last year."  He 
reported in-service noise exposure.  

In the October 2008 Form 9, the Veteran stated "I have 
complained many times about 'ringing' noises - during my 'C&P' 
exam I did state I had this condition."  (Emphasis in original).

A February 2010 VA examination shows that the Veteran was 
examined by the same clinician who had examined him in November 
2007.  The examiner again  noted that the Veteran continued to 
deny tinnitus, "reporting instead normal head noise, occurring a 
couple of times a week and lasting less than one minute in 
duration."  

The Veteran has asserted that he has tinnitus.  Although he is 
not competent to state that he has such diagnosis for VA 
purposes, he is competent to state that he experiences ringing in 
his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
case should be remanded for an examination to determine whether 
the Veteran has tinnitus.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine if the Veteran 
currently has any disability to include 
head noise and/or tinnitus as a result of 
exposure to acoustic trauma in service.  
The examination must be with a clinician 
other than the one who conducted the 
November 2007 and February 2010 VA 
examinations.  The claim file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
specifically state whether the Veteran 
currently suffers from tinnitus or any 
other disability manifested by a ringing 
in the ears.  The examiner's opinion 
should specifically discuss the Veteran's 
January and October 2008 statements, as 
well as the November 2007 and February 
2010 VA examination reports.  The 
rationale for all opinions expressed 
should be provided.

2.	Then, readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran a supplemental statement of the 
case and give him time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


